                Case 2:20-bk-10264-ER        Doc 222 Filed 10/12/20 Entered 10/12/20 15:27:09               Desc
                                              Main Document     Page 1 of 6


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:     213.629.7400
                       Facsimile:     213.629.7401
                   5   Emails:        aram.ordubegian@arentfox.com
                                      douglas.flahaut@arentfox.com
                   6                  christopher.wong@arentfox.com

                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                UNITED STATES BANKRUPTCY COURT
                   9
                                                 CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11
                       In re                                              Case No. 2:20-bk-10264-ER
                12
                       450 S. WESTERN, LLC, a California                  Chapter 11
                13     Limited Liability Company,
                                                                          STIPULATION BETWEEN THE
                14                                                        DEBTOR-IN-POSSESSION AND
                                    Debtor and Debtor-in-Possession.      OFFICIAL COMMITTEE OF
                15                                                        UNSECURED CREDITORS TO SET
                                                                          HEARING ON:
                16
                                                                          MOTION TO APPROVE STIPULATION
                17                                                        REGARDING COMPENSATION OF
                                                                          CBRE, INC [Dkt. No. 185]
                18
                                                                          Proposed Hearing
                19                                                        Date:   October 14, 2020
                                                                          Time:   10:00 a.m.
                20                                                        Place:  Courtroom 1568
                                                                                   255 E. Temple St.,
                21                                                                 Los Angeles, CA 90012
                22

                23             TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

                24     JUDGE; AND ALL INTERESTED PARTIES:

                25             This Stipulation is entered into by and between 450 S. Western, LLC, as debtor and debtor-

                26     in-possession in the above-captioned chapter 11 case (“450 S. Western” or “Debtor”), on the one

                27     hand, and the Official Committee of Unsecured Creditors (the “Committee”), on the other hand.

                28     The Debtor and the Committee shall hereinafter be referred to collectively as the “Parties”. This
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/22979801.1
                Case 2:20-bk-10264-ER          Doc 222 Filed 10/12/20 Entered 10/12/20 15:27:09                   Desc
                                                Main Document     Page 2 of 6


                   1    Stipulation is made with reference to the following facts:

                   2                                                 RECITALS

                   3          A.       WHEREAS, the Debtor filed a voluntary petition on or about January 10, 2020.

                   4          B.       WHEREAS, on February 4, 2020, the Office of the United States Trustee appointed

                   5   the Committee in the above-captioned case pursuant to 11 U.S.C. § 1102(a) and (b).

                   6          C.       WHEREAS, the Debtor’s principal asset is that certain piece of real property

                   7   commonly known as 450 S. Western, Los Angeles California (the “Property”).

                   8          D.       WHEREAS, on March 31, 2020, the Debtor filed its application to retain CBRE,

                   9   Inc. as its real estate broker to assist the Debtor in marketing and selling the Property. [Dkt. No. 103]

                10     (the “Application”). An order approving the retention of CBRE was entered by this Court on April

                11     21, 2020 as Docket No. 116. Among other things, the CBRE Application sought approval of that

                12     certain Exclusive Sales Listing Agreement attached to the application as Exhibit 1 thereto (the

                13     “Listing Agreement”).

                14            E.       WHEREAS, on September 23, 2020, the Debtor filed a motion under Fed. R. Bankr.

                15     P. 9019 to approve a stipulation with CBRE to modify the terms of CBRE’s compensation under

                16     the Listing Agreement [Dkt. No. 185] (the “9019 Motion”). The 9019 Motion was filed upon notice

                17     of opportunity to request hearing under Local Bankruptcy Rule 9013-1(o).

                18            F.       WHEREAS, on October 6, 2020, the Committee filed an opposition to the 9019

                19     Motion [Dkt. No. 217] (the “Opposition”).

                20            G.        WHEREAS, the hearing to approve the sale of the Property pursuant to that certain

                21     Purchase and Sale Agreement with Evergreen Capital Assets LP or its assignee, subject to overbids

                22     [Dkt. No. 188] (the “Sale Motion”) is currently scheduled for October 14, 2020 at 10:00 a.m., and

                23     the Parties agree that the 9019 Motion should be heard in conjunction with the Sale Motion.

                24     NOW, THEREFORE, in exchange for the mutual promises set forth herein, which

                25     consideration the Parties agree is adequate, the Parties agree and stipulate as follows:

                26     ///

                27     ///

                28     ///
A RENT F OX LLP                                                          -2-
ATTORNEYS AT LAW
  LOS ANGELES
                         AFDOCS/22979801.1
Case 2:20-bk-10264-ER   Doc 222 Filed 10/12/20 Entered 10/12/20 15:27:09   Desc
                         Main Document     Page 3 of 6
        Case 2:20-bk-10264-ER                     Doc 222 Filed 10/12/20 Entered 10/12/20 15:27:09                                      Desc
                                                   Main Document     Page 4 of 6



                                       97PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): STIPULATION BETWEEN THE DEBTOR-IN-
POSSESSION AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO SET HEARING ON: MOTION TO
APPROVE STIPULATION REGARDING COMPENSATION OF CBRE, INC [Dkt. No. 185] will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/12/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date)                     , I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/12/2020                  AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22633038.1
        Case 2:20-bk-10264-ER                     Doc 222 Filed 10/12/20 Entered 10/12/20 15:27:09                                      Desc
                                                   Main Document     Page 5 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22633038.1
        Case 2:20-bk-10264-ER                     Doc 222 Filed 10/12/20 Entered 10/12/20 15:27:09                                      Desc
                                                   Main Document     Page 6 of 6


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22633038.1
